Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 26, 1975, convicting him of criminal sale of a controlled substance in the third degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of life and a minimum of one year. Judgment modified, as a matter of discretion in the interest of justice, by vacating the sentence, and case remitted to Criminal Term for resentence. As so modified, judgment affirmed. In the interest of justice, defendant is entitled to be resentenced under section 60.08 of the Penal Law. Martuscello, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.